 CONEY ISLAND, INC.77Coney Island,Inc.andIce,Storage,Scrap Material and GrainWarehousemen,LocalUnion No. 105, International Brother-hood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, Petitioner.Case No. 9-RC-5020.December 11, 1962DECISION ON REVIEWOn August 3, 1962, the Acting Regional Director for the NinthRegion issued a Decision and Direction of Election in the above-entitled proceeding.Thereafter, the Employer and the Intervenor,Cincinnati Joint Executive Board Hotel and Restaurant Employeesand Bartenders International Union, AFI,-CIO, in accordance withSection 102.67 of the Board's Rules and Regulations, Series 8, asamended, filed with the Board timely requests for review on theground that the Acting Regional Director improperly asserted juris-diction over the Employer's operation.The Board, by telegraphicorder dated August 23, 1962, granted the requests for review andstayed the election.The Board has considered the entire record in this case with re-spect to the Acting Regional Director's determination under review,'together with the parties' briefs, and makes the following findings : 2The Employer is an Ohio corporation engaged in the operation ofan amusement park in Cincinnati, Ohio, which, including concessions,consists of a midway, rides, games, and refreshments.The park isopen to the public during the summer months for about a 100-dayseason which ends on Labor Day, and employs a maximum of about500 employees.During each season, the park has approximately amillion visitors, of whom at least 10 percent are from out of the State.The Employer's annual gross income from the operation of the parkis in excess of $500,000. Its purchases from out of State in 1961 foritems used for resale, or for repair of equipment at the park, were$71,977; and it received new equipment, such as coaster cars, ticketmachines, and picnic tables, valued at $34,075 which likewise wasshipped from out of State.Newspaper, radio-TV, and miscellaneousadvertising during 1961 within the States of Kentucky and Indianaamounted to $2,977.The Acting Regional Director found that thevolume of the Employer's business was sufficient to warrant the as-sertion of jurisdiction over its operation.5The Employer,in its brief filed with the Board afterreview wasgranted, raised anissue as tothe appropriateness of the requested unit.As suchissue wasnot timely raisedin the requestfor review, within themeaning ofSection 102 67(d) and (g), of the Board'sRules and Regulations,Series 8, as amended, we shall not considerit herein.2We agreewith the Acting Regional Director that the hearing officer properlyrevokedthe Intervenor's subpena,as the essential informationsought therein concerning theEmployer's business operations was furnishedby the Employer at the hearing and affordsan adequate basis for our jurisdictional determination herein.Monarch Rubber Company,Inc.,129 NLRB482, footnote 1.140 NLRB No. 9. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn their requests for review, the Employer and the Intervenor con-tend that the Acting Regional Director improperly asserted juris-diction because the park is a local, seasonal operation whose impacton commerce is minimal.We do not agree with this contention.In our opinion, the foregoing circumstances, and particularly theEmployer's considerable out-of-State purchases, clearly demonstratethat the operation involved has a substantial impact on commercewithin the meaning of Section 2(6) and (7) of the Act.We find,therefore, in agreement with the Acting Regional Director, that theEmployer's operation, directly serving the consuming public, is retailin character, and as its annual volume of business satisfies the Board'sjurisdictional standard prescribed for retail enterprises, it will ef-fectuate the policies of the Act to assert jurisdiction herein.'In accordance with the usual practice in operations of this kind,the election shall be held at or about the approximate seasonal peak,on a date to be determined by the Regional Director, among the em-ployees in the appropriate unit who are employed during the pay-roll period immediately preceding the date of the issuance of the no-tice of election by the Regional Director.Accordingly, the case ishereby remanded to the Regional Director for the Ninth Region forthe purpose of holding an election pursuant to his Decision and Di-rection of Election, except that the payroll period for determiningeligibility shall be as described above.MEMBER RODGERS,dissenting :I do not agree with the sweeping principle set forth by the Boardmajority in theRay, Davidson and Raycase,' that it would effectuatethe Act's policies for this Board to exercise jurisdiction over enter-prises forming part of the amusement industry. Such enterprisesare essentially local in character, and have slight, if any, interstateimpact.The facts in this case show that this Employer's amusement parkoperation is essentially local in character. I would, therefore, dis-miss this petition.MEMBER LEEDOM,dissenting :I have already indicated my unwillingness to assert jurisdictionover local enterprises in the amusement industry in my dissent in theRay, Davidson and Raycase, 131 NLRB 433. Since I find the factsin this case to be strongly indicative of the local nature of the enter-prise, I would, likewise, refuse to assert jurisdiction here.Walter Carl Ray, et al, d/b/a Ray, Davidson and Ray,131 NLRB 433(MemberRodgers not participating and Member Leedom dissenting).4 The case is reported at 131 NLRB 433. The report erroneously indicates that I joinedin the majority decision.The fact is that I did not participate in deciding the case